— In an action to recover damages for personal injuries, the plaintiff appeals, as limited by his brief, from so much of an order of the Supreme Court, Kings County (Rothenberg, J.), dated May 12, *8022011, as granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against the defendant Harlem 522-147 Associates, LLC.
Ordered that the order is affirmed insofar as appealed from, with costs.
The defendant Harlem 522-147 Associates, LLC (hereinafter Harlem), established its prima facie entitlement to judgment as a matter of law by demonstrating that it neither created the hazardous condition nor had actual or constructive notice of its existence for a sufficient length of time to discover and remedy it (see Abrams v Berelson, 94 AD3d 782, 784 [2012]; Bloomfield v Jericho Union Free School Dist., 80 AD3d 637, 638 [2011]; Aguirre v Paul, 54 AD3d 302 [2008]). In opposition to this showing, the plaintiff failed to raise a triable issue of fact. Accordingly, the Supreme Court properly granted that branch of the defendants’ motion which was for summary judgment dismissing the complaint insofar as asserted against Harlem (see Zuckerman v City of New York, 49 NY2d 557, 562-563 [1980]). Mastro, J.P., Chambers, Lott and Sgroi, JJ., concur.